Citation Nr: 1047988	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
hypertension.  

2.  Entitlement to an initial compensable disability rating for 
bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to September 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran indicated on her July 2009 VA Form 9 that she wished 
to testify at a Board hearing, however, in October 2009 
correspondence she withdrew this hearing request.


FINDINGS OF FACT

1.  The Veteran's hypertension is currently manifested by a 
systolic pressure predominantly greater than 160 but less than 
200 and a diastolic pressure less than 110.

2.  The Veteran's bilateral plantar fasciitis is manifested by 
mild to moderate pain, without swelling or callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2010).

2.  The criteria for an initial compensable disability rating for 
bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic 
Codes 5299-5276 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that her service-
connected hypertension and bilateral plantar fasciitis are more 
disabling than currently evaluated.  

Service treatment records show that the Veteran was diagnosed 
with hypertension and bilateral plantar fasciitis during military 
service.  She submitted a claim for service connection in 
November 2006 and by rating decision dated in June 2007 the RO 
granted service connection for hypertension and bilateral plantar 
fasciitis, assigning noncompensable disability ratings effective 
September 5, 2006, the day after the Veteran's discharge from 
military service.    

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

1.	 Hypertension

The Veteran's hypertension is currently rated as noncompensably 
disabling under 38 C.F.R.  § 4.104, Diagnostic Code (DC) 7101.  
Under that code, a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent rating will be assigned with diastolic pressure which is 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent rating will be assigned with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will be 
assigned with diastolic pressure predominantly 130 or more.  

Evidence relevant to the current level of severity of the 
Veteran's hypertension includes the Veteran's service treatment 
records and an April 2007 VA examination report.  Service 
treatment records show that the Veteran underwent an evaluation 
for hypertension in December 2003.  Blood pressure readings 
beginning December 2003 are as follows:  150/98, 110/48, 140/90, 
and 146/84 (December 2003); 140/90 (May 2004); 159/104 (April 
2005); 135/89 (June 2005); 131/87 (July 2005); 140/98 and 128/82 
(October 2005); 152/98 and 140/102 (January 2006); 137/98 
(February 2006); 131/88 (March 2006); 126/85 (April 2006); and 
131/83 and 126/85 (June 2006).   

During the April 2007 VA examination the Veteran reported that 
her hypertension was first diagnosed in 2004 and that she has 
been on some form of medication since that time and her 
hypertension has been well controlled.  Medications included 
Lisinopril and Maxzide.  Symptoms related to the Veteran's 
hypertension included occasional headaches.  On reviewing the 
Veteran's risk factors for coronary artery disease besides her 
hypertension, the Veteran denied having any history of diabetes, 
denied a history of smoking, and denied a history of 
hypercholesterolemia.  She also denied having any history of 
heart attacks or any family history of heart attacks.  

On physical examination the examiner reported three separate 
blood pressure readings:  1) 132/85 (sitting) with a heart rate 
of 84 beats per minute, 2) 135/86 (standing) with a heart rate of 
76 beats per minute, and 3) 107/70 (supine) with a heart rate of 
77 beats per minute.  Heart sounds were or regular rate and 
rhythm with no apparent murmur and no rubs.  The point of maximal 
impulse was in the 5th intercostal space, midclavicular line.  
The impression was essential hypertension.  

In the Veteran's July 2007 notice of disagreement and July 2009 
substantive appeal the Veteran argues that her hypertension is 
constantly fluctuating and that she requires continuous 
medication for control.  

Given the evidence of record, the Board finds that an initial 
compensable disability rating for the Veteran's hypertension is 
not warranted.  The available blood pressure readings 
collectively do not satisfy the criteria for the rating of 10 
percent.  As above, a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  None of 
the readings in April 2007 show a diastolic reading over 100 or a 
systolic pressure reading over 160.  Furthermore, a review of the 
Veteran's service treatment records is negative for a history of 
diastolic pressure predominantly 100 or more.  Thus, an initial 
compensable disability is not warranted.

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic codes.  
Because there are specific diagnostic codes to evaluate 
hypertension, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic code to 
rate the disability); see Butts v. Brown, 5 Vet. App. 532 (1993).

2.	 Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is currently rated by 
analogy under 38 C.F.R. § 4.71a, DC 5299-5276.  Pursuant to 38 
C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first the 
numbers of the most closely related body part and "99."   

Under DC 5276 mild acquired flatfoot with symptoms relieved by 
built-up shoe or arch support will result in a noncompensable 
rating.  A 10 percent evaluation requires evidence of moderate 
unilateral acquired flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achillis, 
pain on manipulation and use of the feet. A 20 percent evaluation 
requires severe unilateral acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent evaluation 
requires evidence of a pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
Achillis on manipulation which is not improved by orthopedic 
shoes or appliances. 

Under Diagnostic Code 5284, for other disabilities of the foot, a 
10 percent evaluation is for assignment for a moderate disability 
of the foot, 20 percent for a moderately severe disability of the 
foot, and 30 percent for a severe disability of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a 
foot is to be rated 40 percent disabling, as provided by 
Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167. 

The words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6. 

Evidence relevant to the severity of the Veteran's bilateral 
plantar fasciitis includes an April 2007 VA examination report.  
At that time the Veteran reported that she began having problems 
with her feet when she was on active duty in 2004.  At that time, 
because of her military duties and frequent walking and prolonged 
standing, she started to notice pain in her feet, mostly in the 
heel area.  She reported this to the military physician and a 
podiatrist diagnosed plantar fasciitis.  She was treated only 
with anti-inflammatory medication and conservative measures.  The 
Veteran stated that since then, the condition of her feet had 
been the same.  At the time of the examination the veteran 
complained of pain in both feet that was worse in the right than 
the left.  When she had this pain, it usually was a constant 
moderate pain that was associated with flare-ups that happened 
after activities like prolonged walking or standing.  When she 
had these flare-ups, they were usually associated with severe 
pain usually lasting for a few minutes, but she had several 
episodes per day.  Sometimes she would get pain in the morning, 
usually lasting for a few minutes and relieved spontaneously, but 
this was only occasionally in the morning.  When she had this 
pain, it was usually located in the arch and heel area.  When she 
had this pain and flare-ups, it was usually relieved with 
Naproxen and massage of her feet and rest.  She denied having any 
stiffness to the feet, but she also reported frequent cramps, at 
least twice per week.  She denied having any swelling to her 
feet.  She also denied using any special shoes because of her 
feet but reported that she used some orthotics or shoe inserts, 
mostly heel inserts, that improved the pain of her feet.  The 
condition did not cause the Veteran to have any fatigue or lack 
of endurance.  The Veteran denied having any surgery to her feet 
and indicated that the condition affected her daily activities 
because it slowed her down whenever she was doing some cooking or 
house chores but she was able to take care of her home.  The 
condition really did not affect her job because it was a desk 
job.  She had been working at her current job for the past three 
months and had not lost any time from work during these three 
months due to her bilateral foot disorder.  

On physical examination of the feet there was no gross deformity 
on either foot.  There was also no edema, pain to manipulation of 
either foot, and no tenderness to deep palpation of either foot.  
There was no callus formation noticed in any aspect of the right 
foot with no evidence of abnormal weightbearing.  There was also 
no evidence of functional limitation with standing or walking.  
The Veteran could walk on her heels and could walk on her toes 
with no difficulty; however, she came to the examination using 
bilateral heel pads.  X-ray examination of the feet was normal 
and the impression was "episodic and improved bilateral plantar 
fasciitis."  

Also of record are private treatment records dated from Dr. 
R.S.D. showing treatment for the Veteran's plantar fasciitis from 
June 2005 to June 2006 (during the Veteran's military service).  

Given the evidence of record the Board finds that an initial 
compensable disability rating for the Veteran's bilateral plantar 
fasciitis is not warranted.  During the April 2007 VA examination 
the Veteran complained of bilateral foot pain but physical 
examination of her feet was essentially normal.  The evidence 
shows that the Veteran's feet do not have any deformity.  While 
the Veteran has complained of pain in her feet, there are no 
physical findings of pain and no indication of swelling or 
callosities.  By the preponderance of the evidence, the 
manifestations of the Veteran's bilateral plantar fasciitis are 
not comparable to mild to moderate pes planus.  Therefore, 
overall, the disability picture presented does not approximate 
the criteria for a higher rating under DC 5276.  In making this 
determination, the Board has considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness pursuant to C.F.R. 
§§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) and notes that the April 2007 VA examination report is 
negative for these findings.  

The Board has also considered whether the Veteran's bilateral 
plantar fasciitis would warrant a higher evaluation under other 
diagnostic codes pertaining to the feet.  However, she does not 
have acquired flat foot, claw foot, malunion or nonunion of the 
tarsal or metatarsal bones, nor do the findings more closely 
approximate moderately severe foot injury to warrant an increased 
evaluation under DCs 5276, 5278, 5283, or 5284.

With regard to both increased rating claims currently on appeal, 
the Board has considered whether she is entitled to an increased 
evaluation for separate periods but does not find evidence that 
the Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson.  The evidence of record supports the 
conclusion that she is not entitled to a compensable disability 
rating during any time within the appeal period.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
notes that the Veteran is currently employed as a clerk and that 
the Veteran has not been hospitalized for her hypertension or 
bilateral plantar fasciitis.  During the April 2007 VA 
examination the Veteran denied any lost time from work due to her 
plantar fasciitis and the evidence does not indicate that either 
her hypertension or her bilateral plantar fasciitis markedly 
interferes with her employment.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321 is therefore not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of her claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  In a 
January 2007 letter the appellant was notified of the 
requirements for service connection as well as an explanation of 
how VA assigns disability ratings and effective dates pursuant to 
Dingess.  The appellant was notified that her claim was awarded 
with an effective date of September 5, 2006, the day after her 
discharge from military service, and noncompensable disability 
ratings were assigned.  She was provided notice how to appeal 
that decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating and she demonstrated her actual 
knowledge of what was required to substantiate a higher rating in 
her argument included on her Substantive Appeal.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
her claim, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although she 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial compensable disability rating for hypertension is 
denied.  

An initial compensable disability rating for bilateral plantar 
fasciitis is denied.




____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


